In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00303-CV
     ___________________________

            IN RE J.E., Relator




             Original Proceeding
324th District Court of Tarrant County, Texas
       Trial Court No. 324-478540-10


   Before Wallach, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and real

parties in interest’s response and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus is denied.

                                                     Per Curiam

Delivered: October 6, 2021




                                           2